Appellate Case: 21-2095     Document: 010110698578        Date Filed: 06/17/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 17, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  CHARLES D.J. BARNES,

        Plaintiff - Appellant,

  v.                                                          No. 21-2095
                                                   (D.C. No. 1:20-CV-00935-WJ-JHR)
  NEW MEXICO DEPARTMENT OF                                      (D. N.M.)
  CORRECTIONS; NEW MEXICO
  DISTRICT COURT; NENMDF/GEO;
  ECD6; U.S. DISTRICT COURT OF NEW
  MEXICO/NEW MEXICO COURT; 5TH
  JUDICIAL DISTRICT OF EDDY
  COUNTY; EDDY COUNTY DISTRICT
  COURT; CHARLES D.J. BARNES, a/k/a
  Pod Porter,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON, and EID, Circuit Judges.
                  _________________________________

       Charles D.J. Barnes appeals from the district court’s dismissal with prejudice

 of his pro se civil rights complaint for failure to state a claim under Federal Rule of



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2095     Document: 010110698578        Date Filed: 06/17/2022   Page: 2



 Civil Procedure 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(ii). Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.

       Barnes is a state inmate at a detention facility in New Mexico. See R. at 25.

 In a pro se amended complaint, Barnes purported to bring claims under 42 U.S.C.

 § 1983 and Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics,

 403 U.S. 388 (1971). He named as defendants “(1) himself, as Pod Porter; (2) New

 Mexico District Court, NENMDF/GEO, ECD6, New Mexico Department of

 Corrections; (3) U.S. District of New Mexico/New Mexico Court; and

 (4) 5th Judicial District of Eddy County, Eddy County District Court.” R. at 129. As

 factual support for his claims, Barnes alleged: “Inmate being falsely entrapped

 illegally after habeas corpus informal dismissal,” stating that the relevant events

 occurred “[a]fter perjury/false holds against 11 U.S.C. § 14 and 11 U.S.C. § 32.” 1 Id.

 at 27; see id. at 129. He also stated, “Facts are being in case info.” Id. at 28. Barnes

 described his injuries as “Human Rights, civil rights, etc. 42 U.S.C. § 1983,” and

 asked the district court to “[p]rovide request relief as well as release.” Id.

       The district court dismissed Barnes’s amended complaint for failure to state a

 claim upon which relief can be granted. Noting Barnes had not named any individual

 defendant other than himself, the court concluded his factual averments failed to state

 a claim under § 1983 against any government official because he did not “specify any

 individualized conduct or explain how individualized official conduct resulted in



       1
           No such statutory sections exist.
                                               2
Appellate Case: 21-2095    Document: 010110698578         Date Filed: 06/17/2022    Page: 3



 violation of his constitutional rights.” Id. at 132; see Robbins v. Oklahoma, 519 F.3d

 1242, 1249-50 (10th Cir. 2008) (noting a § 1983 complaint must “make clear exactly

 who is alleged to have done what to whom,” id. at 1250). It further held that the New

 Mexico Department of Corrections and Eddy County District Court, both of which

 are state agencies, were not subject to suit as “persons” under § 1983. See Will v.

 Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). The court construed NENMDF

 and ECD6 as referencing a detention facility, which it held is not a legally created

 entity capable of being sued under § 1983. See Gallegos v. Bernalillo Cnty. Bd. of

 Cnty. Comm’rs, 272 F. Supp. 3d 1256, 1267 (D.N.M. 2017) (citing an unpublished

 Tenth Circuit decision and district court decisions holding that detention centers are

 not suable under § 1983). It also held that Barnes’s claim against GEO, a private

 corporation, failed because he did not allege any constitutional violation resulting

 from a corporate policy or practice. See Dubbs v. Head Start, Inc., 336 F.3d 1194,

 1215-16 (10th Cir. 2003) (holding corporation could be directly liable under § 1983

 based on an unconstitutional policy or practice). Last, to the extent Barnes sought to

 bring a Bivens claim against the federal district court itself, the court concluded that

 claim failed because he did not sue any federal official and he could not bring such a

 claim against a federal agency. See F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994)

 (declining to extend Bivens to claims against federal agencies).

       The district court next concluded that further amendment of Barnes’s

 complaint would be futile because his amended complaint was devoid of factual



                                             3
Appellate Case: 21-2095     Document: 010110698578         Date Filed: 06/17/2022        Page: 4



 allegations that could be construed to state any civil rights claim for relief and

 amendment would not cure the defects in his pleading.

        Finally, the district court denied all of Barnes’s pending motions. It denied his

 motion seeking disqualification of the district court judge because Barnes presented

 no reasonable factual basis to question the judge’s impartiality. It concluded his

 motions seeking release from custody lacked merit. And it denied as moot his

 request for mandamus relief directed to a state court.

        We review de novo dismissals for failure to state a claim under Rule 12(b)(6)

 and § 1915(e)(2)(B)(ii). See Knight v. Mooring Cap. Fund, LLC, 749 F.3d 1180,

 1184 (10th Cir. 2014) (Rule 12(b)(6)); Vasquez Arroyo v. Starks, 589 F.3d 1091,

 1094 (10th Cir. 2009) (§ 1915(e)(2)). To avoid dismissal, “a complaint must contain

 enough allegations of fact to state a claim to relief that is plausible on its face.”

 Robbins, 519 F.3d at 1247 (internal quotation marks omitted). We note that a

 sua sponte “dismissal under Rule 12(b)(6) is not reversible error when it is patently

 obvious that the plaintiff could not prevail on the facts alleged and allowing . . . an

 opportunity to amend . . . would be futile.” Knight, 749 F.3d at 1190 (internal

 quotation marks omitted).

        Because Barnes is a pro se litigant, we liberally construe his amended

 complaint. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But he still

 must “alleg[e] sufficient facts on which a recognized legal claim could be based.” Id.

 “This is so because a pro se plaintiff requires no special legal training to recount the

 facts surrounding his alleged injury”—i.e., the who, what, and when supporting his

                                              4
Appellate Case: 21-2095    Document: 010110698578         Date Filed: 06/17/2022      Page: 5



 claims for relief. Id. We also liberally construe a pro se appellant’s appeal brief, but

 we will not craft arguments for him. See Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840-41 (10th Cir. 2005).

       Barnes’s handwritten appeal brief is difficult to read and challenging to

 decipher. We can discern no coherent argument in his brief addressing any of the

 district court’s bases for dismissing his amended complaint for failure to state a

 claim. 2 Because Barnes fails to identify any error in the district court’s rulings, we

 affirm the court’s judgment dismissing his claims with prejudice. We grant his

 application to proceed on appeal without prepayment of appellate fees and costs.


                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




       2
         Barnes’s appeal brief also fails to address the district court’s decision that
 amendment would be futile or the court’s disposition of any of his motions. In his
 amended notice of appeal, Barnes appears to assert that the district court judge
 “knows people in my family and communicates with them illegally possibly.” R. at
 145. Even if we were to consider this contention on appeal and construe it as
 challenging the court’s denial of Barnes’s motion seeking disqualification of the
 judge, he did not make this allegation in his recusal motion, see id. at 37. The issue
 was therefore not preserved in the district court. See Somerlott v. Cherokee Nation
 Distribs., Inc., 686 F.3d 1144, 1150 (10th Cir. 2012) (“An issue is preserved for
 appeal if a party alerts the district court to the issue and seeks a ruling.” (internal
 quotation marks omitted)).
                                             5